                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT


                                                :
 CHAZ O. GULLEY,                                :
      Plaintiff,                                :          No. 3:19-cv-903 (SRU)
                                                :
         v.                                     :
                                                :
 BUJNICKI, et al.,                              :
      Defendants.                               :
                                                :


                                     ORDER OF DISMISSAL

       Chaz O. Gulley, currently confined at Corrigan-Radgowski Correctional Center in

Uncasville, Connecticut, filed this complaint pro se under 42 U.S.C. § 1983, principally alleging

that the defendants used excessive force against him while he was confined at Northern

Correctional Institution. See Compl., Doc. No. 1, at ¶ 1. On June 24, 2019, I entered an Initial

Review Order, describing the institutional grievance procedure that Gulley was required to

exhaust before commencing this action. See Initial Review Order, Doc. No. 10, at 5–7. Because

Gulley had filed the instant complaint before a response to his Level 2 grievance appeal was due,

I directed him to show cause within twenty days why the complaint should not be dismissed for

failure to exhaust administrative remedies, and noted that failure to provide sufficient reasons

will result in the dismissal of the complaint. Id. at 8.

       In his response to the order, Gulley conceded that he filed his complaint prematurely.

See Response, Doc No. 11, at ¶ 1 (“plaintiff apologizes to the court for not properly exhausting

his administrative remedies before filing complaint”), ¶ 3 (“in his eagerness to bring this case to

the court, [Gulley] prematurely filed complaint to this court due to his impatient with the
deliberate stalling of the exhaustion process”). Gulley also submitted a copy of the Level 2

grievance form, which indicated that the grievance appeal was decided on July 25, 2019, over a

month after Gulley’s complaint was received. See Doc. No. 12, at ¶ 2.

       Prisoners are required to exhaust administrative remedies before filing a federal lawsuit

related to prison conditions. See 42 U.S.C. § 1997e(a) (“No action shall be brought with respect

to prison conditions under section 1983 of this title, or any other Federal law, by a prisoner

confined in any jail, prison, or other correctional facility until such administrative remedies as

are available are exhausted.”). The exhaustion requirement applies to all claims regarding

“prison life, whether they involve general circumstances or particular episodes.” Porter v.

Nussle, 534 U.S. 516, 532 (2002). An incarcerated individual’s failure to exhaust administrative

remedies is only excusable if the remedies are not available, which has not been alleged here.

See Ross v. Blake, 136 S. Ct. 1850, 1858 (2016).

       Although failure to exhaust administrative remedies is an affirmative defense, a court

may dismiss a complaint for failure to state a claim when the complaint demonstrates that the

plaintiff did not satisfy the exhaustion requirement. See Williams v. Priatno, 829 F.3d 118, 122

(2d Cir. 2016) (citing Jones, 549 U.S. at 215). Here, Gulley’s failure to exhaust administrative

remedies was evident from the face of the complaint, because the complaint stated that Gulley

submitted his Level 2 appeal form on May 15, 2019, Compl., Doc. No. 1, at ¶ 37, and the

complaint was filed on June 11, 2019 – before a response to the appeal was due. See

Administrative Directive 9.6, Inmate Administrative Remedies, State of Connecticut Department

of Corrections at (6)(K), http://portal.ct.gov/-/media/DOC/Pdf/Ad/ad0906pdf.pdf (giving Level 2

reviewers thirty business days to respond).

                                                  2
       For the foregoing reasons, Gulley’s complaint is dismissed. If Gulley wishes to pursue

these claims, he may do so by filing a new action.

       So ordered.

Dated at Bridgeport, Connecticut, this 27th day of January 2020.


                                                           /s/ STEFAN R. UNDERHILL
                                                           Stefan R. Underhill
                                                           United States District Judge




                                                3
